Eldridge, Judge.
Appellant Clarence Lewis Guest filed this appeal challenging his May 11, 1998 guilty plea for possession of a firearm by a convicted felon. He was sentenced on June 23, 1998, to five years imprisonment, two to serve. On July 22, 1998,1 he filed a pro se appeal to the Supreme Court of Georgia, which was transferred to this Court on *459September 11, 1998. We affirm.
Decided February 3, 1999
Reconsideration denied February 15, 1999.
Clarence L. Guest, pro se.
Daniel J. Porter, District Attorney, for appellee.
“A direct appeal from a judgment of conviction and sentence entered on a guilty plea is only available if the issue on appeal can be resolved by reference to facts on the record. . . .In this case, [Guest] has not shown that the issues he seeks to raise on appeal can be resolved by reference to facts in the record.” Echols v. State, 231 Ga. App. 501 (498 SE2d 66) (1998). Accordingly, we affirm.

Judgment affirmed.


Pope, P. J., and Smith, J., concur.


 Guest also filed a pro se motion to withdraw his guilty plea on July 22,1998. However, since a direct appeal had been filed by Guest, the trial court lacked jurisdiction over the matter and properly denied such motion on July 24,1998.